Filed 8/20/20 T.T. v. Cal. Dept. of Social Services CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 T.T.,                                                            B293236
                                                                  (Los Angeles County
           Plaintiff and Appellant,                               Super. Ct. No. BS170558)

           v.

 CALIFORNIA DEPARTMENT OF
 SOCIAL SERVICES et al.,

           Defendants and Respondents.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Amy D. Hogue, Judge. Affirmed.
      Latham & Watkins, Winston Stromberg, Harrison White,
Jared Forbus, Michael Galdes, Michelle Cornell-Davis; Alliance
for Children’s Rights, Adam S. Cherensky and Jennifer L. Baum
for Plaintiff and Appellant.
      Xavier Becerra, Attorney General, Cheryl Feiner, Assistant
Attorney General, Richard T. Waldow, Gregory D. Brown and
Gregory M. Cribbs, Deputy Attorneys General, for Defendants
and Respondents.
      Just before T.T. turned 18 years old, the Department of
Children and Family Services (DCFS) filed a petition under
Welfare and Institutions Code section 300.1 After T.T. turned
18 years old, the juvenile court dismissed the petition without
finding that she was a dependent of the court, which finding is a
prerequisite for eligibility for extended foster care benefits.
Based on claims that the negligence of the California Department
of Social Services and its director Will Lightbourne (collectively
the county) caused her ineligibility for those benefits, T.T. filed a
petition for a writ of mandate to compel the county to pay
benefits to her retroactively. The trial court denied the petition,
and T.T. appeals. We affirm the judgment.2
                         BACKGROUND
I.    T.T.’s history
      In June 2006, DCFS filed a petition alleging that T.T. and
her siblings were persons described under section 300. T.T. was
then 13 years old. Based on a finding that substantial danger
existed to the children’s physical or emotional health, the juvenile
court detained them and vested temporary placement and
custody with DCFS. However, their mother fled with T.T. and
her siblings. According to T.T., her mother abused and kept them
housebound for the next four years.




      1 All
          further undesignated statutory references are to the
Welfare and Institutions Code.
      2 T.T.’s
             unopposed motion to seal her opening brief (filed on
June 27, 2019) and the unopposed motion to seal the
administrative record (lodged May 24, 2019) are granted.




                                  2
       Based on information from the children’s aunt and even
though the children’s whereabouts remained unknown, DCFS
filed another petition on May 9, 2011. After again making a
prima facie finding that the children, including T.T., were
persons described by section 300, the juvenile court vested
temporary placement and custody with DCFS, ordered the
children detained, and issued protective custody warrants. Later
that month, the juvenile court issued an arrest warrant for
mother and ordered the children detained in shelter care, even
though they remained at large.
       When the children’s grandmother alerted DCFS that
mother had left the children with her, DCFS finally took physical
custody of them on March 6, 2012 and placed them in temporary
foster care. T.T. was then just 21 days from turning 18 years old.
       T.T. appeared in court with counsel on March 13, 2012.
The juvenile court directed DCFS to prepare a preadjudication
social study by May 2, 2012. The juvenile court noted that T.T.
remained detained in shelter care. Among other things, the
juvenile court set a contested adjudication hearing for May 24,
2012, which was later continued.3
       The next minute order in the record is dated June 13, 2012.
Even though the record does not show there was an adjudication
hearing, that minute order states, T.T. “remains a dependent
child of the court under [section] 300 [subdivisions (a), (b), and
(g)].” At the next court date, June 15, 2012, the juvenile court
released T.T. and four of her younger siblings to their parents,

      3 Theadministrative law judge was given a copy of the
May 24, 2012 minute order, which he said showed that the
hearing had been continued. The record does not contain a
minute order dated May 24, 2012.




                                3
dismissing the petition without prejudice for “INFORMAL
SUPERVISION—DEPENDENCY.”
II.    Administrative law judge’s decision
     Three years later, in August 2015, T.T. asked for an
administrative hearing to obtain retroactive extended foster care
benefits.4 In support of her request, T.T. submitted a declaration
stating that after DCFS took physical custody of her but before
her 18th birthday, she signed papers that a social worker told her
would enable her to stay in the system. After her 18th birthday,
T.T. went to court once, at which time she learned she had been
“dropped from the system.” A social worker advised T.T. to call a
hotline. T.T. also contacted her social worker’s supervisor.
      After a hearing, the administrative law judge denied T.T.’s
request.
III.   T.T.’s petition for writ of mandate
       T.T. then petitioned for a writ of mandate under Code of
Civil Procedure sections 1085 and 1094.5 to compel the county to
pay her extended foster care benefits for the period of March 27,
2012 to March 26, 2015. Exercising its independent judgment,
the trial court denied the petition, finding that T.T. did not
qualify for extended foster care benefits because she had never
been adjudicated a dependent of the court. Further, the trial
court found that equitable estoppel did not apply because there
was no evidence T.T. relied on the county’s assertions to her
detriment.



       4 T.T.   was living at a temporary boarding care facility at
the time.




                                    4
                           DISCUSSION
I.    Standard of review
       Where an administrative decision involves or substantially
affects a fundamental vested right, the trial court exercises its
independent judgment. (JKH Enterprises, Inc. v. Department of
Industrial Relations (2006) 142 Cal. App. 4th 1046, 1056–1057.)
The trial court examines the administrative record for errors of
law and exercises its independent judgment upon the evidence
disclosed in a limited trial de novo. (Bixby v. Pierno (1971)
4 Cal. 3d 130, 143.) On appeal, we review whether substantial
evidence supports the trial court’s judgment. (Id. at p. 143 &
fn. 10.)
II.   T.T. was never adjudged a dependent of the court
       Before 2008, dependent children became ineligible for
foster care benefits when they turned 18 years old. (In re A.A.
(2016) 243 Cal. App. 4th 765, 772.) To improve outcomes for
children who aged out of foster care, Congress passed legislation
that included federal funding to states providing funding to
eligible youths who remained in the system after turning
18 years old. (Ibid.) California in turn passed Assembly Bill
No. 12 which permits a juvenile court to maintain dependency
jurisdiction and to provide foster care benefits to eligible
nonminors until the age of 21. (A.A., at p. 773.) To qualify for
extended foster care benefits, a child must have been adjudged a
dependent of the court on the ground the child is a person
described by section 300. (§ 11401, subd. (b)(1).)
       T.T. concedes that the juvenile court never adjudged her to
be a dependent of the court. She nonetheless argues that she is
entitled to extended foster care benefits, because, first, the




                                5
juvenile court retained jurisdiction over her, and, second, the
county’s negligence caused her to be ineligible for extended foster
care benefits.
      A.    The juvenile court did not retain jurisdiction over T.T.
       T.T. argues that the trial court committed legal error by
misinterpreting the juvenile court’s final June 15, 2012 minute
order as one dismissing the petition rather than one finding her
to be a person described by section 300 and retaining jurisdiction
over her. T.T., however, did not make this argument before the
administrative law judge or the trial court. Her failure to do so
forfeits the issue on appeal. (See Habitat Trust for Wildlife, Inc.
v. City of Rancho Cucamonga (2009) 175 Cal. App. 4th 1306, 1325.)
       In any event, the limited record before us does not support
T.T.’s reading of the final minute order. True, the minute order
is unclear. It states that the juvenile court dismissed the petition
and released T.T. and four of her younger siblings to their
parents. However, the minute order also states that the petition
was dismissed without prejudice for informal supervision—
dependency. Based on the reference to informal supervision, T.T.
argues that the trial court must have found she was a person
described by section 300 and retained jurisdiction over her.
       We cannot agree. As we have noted, to be eligible for
extended foster care benefits, a child must be adjudged a
dependent of the juvenile court on the grounds the child is a
person described by section 300. (§ 11401, subd. (b)(1).) If the
juvenile court finds that the child is not such a person, then the
juvenile court shall dismiss the petition and discharge the child
from any detention or restriction theretofore ordered. (§ 356.)
But if the juvenile court “finds that the child is a person described
by [s]ection 300, it may, without adjudicating the child a




                                 6
dependent child of the court, order that services be provided to
keep the family together and place the child and child’s parent or
guardian under the supervision of the social worker” (§ 360,
subd. (b), italics added), i.e., informal supervision. If the juvenile
court “ ‘agrees to or orders a program of informal supervision, it
does not dismiss the dependency petition or otherwise set it aside.
The true finding of jurisdiction remains. It is only the
dispositional alternative of declaring the child a dependent that is
not made.’ ” (In re Adam D. (2010) 183 Cal. App. 4th 1250, 1260,
italics added.)
       Because the minute order here references informal
supervision, T.T. suggests there must have been a concomitant
jurisdictional finding she was a person described by section 300,
and therefore the juvenile court retained jurisdiction over her
and did not dismiss the petition. However, any ambiguity in the
minute order does not help T.T. Dependency minute orders are
often fraught with clerical errors, especially where, as here,
multiple children are involved. T.T. was the oldest of six children
named in the petition. As T.T. was no longer a minor at the
June 15, 2012 hearing, the informal supervision language could
have referred to her younger siblings. Or it could be that the
juvenile court misunderstood that informal supervision requires
jurisdictional findings. In whatever way that minute order can
be interpreted, it cannot be interpreted as declaring T.T. a
dependent of the court. And because of her age, the petition had
to be dismissed as to T.T. in the absence of orders sustaining
allegations in the petition on which jurisdiction could be based.




                                  7
No such findings are in the record.5 The reporter’s transcript
from the June 15, 2012 hearing and the report submitted for that
hearing might have clarified any ambiguities. But they were not
part of the record in the trial court.6 Therefore, we cannot find as
a matter of law that the trial court misinterpreted the June 15,
2012 minute order.
      B.      The county’s alleged breach of duties owed to T.T.
      Next, T.T. contends that the county’s negligence prevented
her from being adjudged a dependent of the court. She thus
argues that the county breached two duties owed to her.
      First, the county failed to prosecute the case in a timely
manner. T.T. points out that a petition under the Welfare and
Institutions Code was filed in 2006 but never adjudicated because
mother absconded with her. A second petition was filed in 2011,
but T.T. was not taken into DCFS’s physical custody until March
2012. By this time, T.T. was just weeks from turning 18 years
old. Yet her case was not heard in a timely manner, as the
juvenile court set the date for the preadjudication report and the
adjudication hearing for after T.T.’s 18th birthday. Based on
these bare facts, T.T. argues that the county failed to expedite


      5 There is a reference in the June 13, 2012 minute order
that T.T. and her siblings were dependents. However, the record
does not contain adjudicatory findings and T.T. agrees she was
never adjudged a dependent of the court.
      6 The  administrative law judge asked the county to get
reporter’s transcripts. The county did not obtain them in time for
the administrative hearing. Nonetheless, the administrative law
judge found that the county took the necessary steps to obtain
them. The county could not locate other records regarding T.T.




                                  8
her case and to have it heard in a timely manner. Even if we
determined that T.T.’s case was not heard in a timely manner, we
could not connect these alleged breaches to the juvenile court’s
failure to adjudicate T.T. a dependent of the court. Rather, the
record contains the March 13, 2012 minute order in which the
juvenile court continued the contested adjudication hearing to
June 2012, additional minute orders, and social worker service
logs. But the record does not contain the petitions,
preadjudication report, or reporters’ transcripts of hearings in the
juvenile court. The record is therefore insufficient to determine
the reasons for the juvenile court’s orders and whether, for
example, the county requested any continuances or somehow
impeded the court’s progress, as T.T. suggests.
       In any event, it is the juvenile court, not DCFS or the
county, that ultimately controls dependency proceedings. (§ 350,
subd. (a)(1).) Thus, although T.T. refers to DCFS policy requiring
social workers to make reasonable efforts to ensure that children
are given appropriate tools to maintain their eligibility, whether
to declare T.T. a dependent was not a matter within the county’s
control. Instead it’s a matter ultimately for the juvenile court to
decide. Therefore, even if T.T. filled out the pertinent forms to
extend her eligibility for foster care benefits (which T.T. declared
she did), they would have been rendered irrelevant because the
juvenile court decision did not adjudge T.T. a dependent.
       The second alleged breach that T.T. raises is that the
county failed to apprise the juvenile court of critical facts: that
she was living with foster parents instead of her mother and that
T.T. would soon turn 18 years old. Although it is hard to fathom
how these facts could have been concealed from the juvenile
court, the limited record also makes it impossible to ascertain




                                 9
whether the juvenile court was unaware of or somehow misled
about them. Indeed it seems unlikely in the extreme that the
juvenile court was unaware of these facts. T.T.’s age was hardly
a secret, since her date of birth is in the minute orders. The
record therefore suggests that the juvenile court knew that T.T.
was about to age out of the system and nonetheless declined to
expedite the matter and declare her a dependent. T.T. was
represented by counsel during the dependency proceedings.
Although it is reasonable to infer that counsel knew his client’s
age and its legal implications, the record does not show what
counsel and the juvenile court made of this fact. As to T.T.’s
placement, she argues that the trial court forgot she was in
temporary foster care based on a misstatement in the June 15,
2012 minute order that she remained released to mother. We do
not adopt T.T.’s conclusion from what may be a clerical error that
the juvenile court was ignorant of T.T.’s actual placement.
Further, we are aware of T.T.’s allegation that her mother
kidnapped and severely abused her. But we have no indication
that the juvenile court was ignorant of this charge.
III.   Equitable estoppel
       T.T. alternatively contends that the county is equitably
estopped from denying her extended foster care benefits. For
reasons similar to those expressed above, we cannot agree.
       Whenever a party has intentionally led another to believe a
thing true and to act upon such belief, the party is not, in any
litigation arising out of such statement or conduct, permitted to
contradict it. (Steinhart v. County of Los Angeles (2010)
47 Cal. 4th 1298, 1315.) The elements of equitable estoppel are
“(1) the party to be estopped must be apprised of the facts; (2) he
[or she] must intend that his [or her] conduct shall be acted upon,




                                10
or must so act that the party asserting the estoppel has a right to
believe it was so intended; (3) the other party must be ignorant of
the true state of facts; and (4) he [or she] must rely upon the
conduct to his [or her] injury.” (Strong v. County of Santa Cruz
(1975) 15 Cal. 3d 720, 725.) The detrimental reliance must be
reasonable. (Waller v. Truck Ins. Exchange, Inc. (1995)
11 Cal. 4th 1, 35.) Also, equitable estoppel ordinarily does not
apply against a governmental body except in unusual instances
when necessary to avoid grave injustice and when the result will
not defeat a strong public policy. (Steinhart, at p. 1315.)
      In reference to the elements of equitable estoppel, T.T.
argues that, first, the county knew of its legal obligation to help
her get extended foster care benefits; second, the county intended
T.T. to act on its representations that it would secure benefits for
her; third, the county led T.T. to believe she would get the
benefits; fourth, T.T. suffered detriment, as she did not get the
extended foster care benefits; and, finally, awarding T.T.
extended foster care benefits is in the interest of justice.
      The trial court here found equitable estoppel to be
inapplicable because T.T. failed to establish the fourth element of
detrimental reliance. We agree. Whether the county led T.T. to
believe it would secure the benefits for her, the record does not
show that the county did something to cause T.T. not to be
adjudged a dependent of the court. Stated otherwise, the record
does not show that T.T.’s reliance on any of the county’s
statements or conduct caused her the detriment of which she
complains.




                                 11
       Finally, based on this limited record, we cannot conclude
that, as compelling as T.T.’s case may appear, public policy
requires reversing the judgment.7
                         DISPOSITION
      The judgment is affirmed. No costs are awarded on appeal.
      NOT TO BE PUBLISHED.



                                          DHANIDINA, J.

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




      7 Although  we cannot ascertain why the juvenile court
continued critical hearings, this case serves as a reminder that a
juvenile court should do so only after seriously considering the
timing of the procedures and the consequences of a continuance.
Trial courts should manage their cases in ways that protect the
most vulnerable among us and that meet children’s reasonable
expectations that they can actually depend on the dependency
system.




                                12